Arnold, J.,
delivered the opinion of the court.
The demurrer should have been sustained. The plea to which it was applied constituted no defense to the action. A promise made to a debtor to pay a debt which he owes to a third person is not a promise to answer for the debt of another within the meaning of the statute of frauds. The statute applies only to promises made to the person to whom another is answerable. Browne on Frauds, § 166; Eastwood v. Kenyon, 11 Ad. & E. 438; 3 Parsons on Con. 24, 26; Crim v. Fitch, 53 Ind. 214; Lee v. Newman, 55 Miss. 365.
The promise of appellees as alleged in the declaration was not made to the creditor of appellant, but to appellant, and it was agreed that in consideration that appellant would part with his interest in the stock of goods, appellees would pay a debt which he owed to a third • person. Such promise was no more within the statute of frauds than it would have been if appellees had promised to pay directly to appellant so much money for his interest in the stock of goods. The transaction was about as free from all the requirements of the statute of frauds as one well could be.

The judgment is reversed and the cause remanded.